    Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 1 of 41



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO, ex rel. HECTOR
BALDERAS, ATTORNEY GENERAL, and
the NEW MEXICO ENVIRONMENT
DEPARTMENT,

                     Plaintiffs,
                                           Case No. 1:19-cv-00178-MV-JFR
              v.

UNITED STATES OF AMERICA and
UNITED STATES DEPARTMENT OF THE
AIR FORCE,

                     Defendants.


UNITED STATES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY
            INJUCTION AND CROSS-MOTION TO DISMISS




Of Counsel:                           EILEEN MCDONOUGH
MICHAEL CASILLO                       DAVID MITCHELL
Environmental Litigation Center       ERICA ZILIOLI
U.S. Air Force                         Trial Attorneys
Joint Base Andrews, MD                 Environmental Defense Section
                                       P.O. Box 7611
                                       Washington, D.C. 20044
                                       (202) 514-3126
                                       eileen.mcdonough@usdoj.gov
        Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 2 of 41



                                                     TABLE OF CONTENTS



Table of Contents ............................................................................................................................. i

Introduction ..................................................................................................................................... 1

Background ..................................................................................................................................... 3

           I.         Statutory and Regulatory Background .................................................................... 3

                      A.          Resource Conservation and Recovery Act (RCRA) ................................... 3

                      B.          New Mexico Hazardous Waste Act ............................................................ 4

                      C.          Comprehensive Environmental Response, Compensation, and
                                  Liability Act (CERCLA)............................................................................ 5

                      D.          The Defense Environmental Restoration Program (DERP) ....................... 6

           II.        Factual Background ................................................................................................ 7

                      A.          PFOS/PFOA................................................................................................ 7

                      B.          Response Activities at Cannon Air Force Base .......................................... 9

                      C.          Response Activities at Holloman Air Force Base..................................... 11

           III.       Procedural Background ......................................................................................... 13

Standard of Review ....................................................................................................................... 14

           I.         Standard Applicable to Motion to Dismiss ........................................................... 14

           II.        Standard Applicable to Motion for Preliminary Injunction. ................................. 15

SUMMARY OF Argument........................................................................................................... 16

ARGUMENT ................................................................................................................................ 18

           I.         New Mexico’s Complaint Must Be Dismissed. .................................................... 18

                      A.          CERCLA Section 113(h) Bars New Mexico’s RCRA Citizen Suit. ........ 19




                                                                         i
        Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 3 of 41



                                 1.         The Air Force Is Responding to PFOS and PFOA Pursuant
                                            to Section 104 of CERCLA. ......................................................... 20

                                 2.         New Mexico’s RCRA Claim Challenges the Air Force’s
                                            CERCLA Response. ..................................................................... 21

                      B.         The United States Has Not Waived Sovereign Immunity as to New
                                 Mexico’s State Law Imminent-Endangerment Claim. ............................ 23

           II.        New Mexico Has Not Satisfied Its Heightened Burden of Showing
                      Entitlement to a Mandatory Preliminary Injunction. ............................................ 28

                      A.         New Mexico Will Not Be Irreparably Harmed by the Status Quo. .......... 28

                                 1.         The Air Force Is Already Addressing the PFOS and PFOA
                                            Releases at Both Sites.                          28

                                 2.         Plaintiffs Have Not Met Their Burden of Showing Probable
                                            Irreparable Harm As Necessary to Justify a Preliminary
                                            Injunction.    29

                                 3.         New Mexico’s Delay in Pursuing a Preliminary Injunction
                                            Undermines Its Claim of Irreparable Harm.
                                                  32

                      B.         New Mexico Has Not Made the Strong Showing Required by the
                                 Tenth Circuit That It is Likely to Obtain Relief on the Merits ................ 32

                      C.         The Balance of Equities Weighs in Favor of the United States, and
                                 Issuance of an Injunction Would Harm the Public Interest. .................... 34

Conclusion .................................................................................................................................... 37




                                                                       ii
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 4 of 41



                                       INTRODUCTION

        The Complaint in this action should be dismissed because it is a prohibited challenge to

ongoing response actions by the Air Force under the Comprehensive Environmental Response,

Compensation, and Liability Act (CERCLA) and New Mexico cannot bring suit against the

United States under state law to remedy the alleged imminent and substantial endangerment.

And, should the Complaint survive (which it should not), Plaintiffs’ preliminary injunction

motion must fail for many reasons, most prominently their complete inability, in the face of the

Air Force’s response actions, to show probable irreparable harm.

        New Mexico’s Complaint focuses on per- and polyfluorinated alkyl substances or

“PFAS,” which are a widely-used class of chemicals found in products ranging from non-stick

cookware to stain repellants. In specific, the Complaint addresses one such product: the

firefighting foam used to extinguish petroleum fires at commercial airports and military

facilities. This foam contains two chemicals from the PFAS class: perfluorooctane sulfonate

(PFOS) and perfluorooctanoic acid (PFOA), which are jointly referred to hereinafter as PFOS/PFOA

        The science on PFOS and PFOA and the potential to cause adverse health effects is

relatively new and continues to evolve. The United States has been working to better understand

the extent and nature of risks from exposure to PFAS and to address known releases of PFOS

and PFOA. Since 2010, the Air Force has been investigating and addressing releases of PFOS

and PFOA at installations across the country under the Comprehensive Environmental Response,

Compensation, and Liability Act (CERCLA). The Air Force is using a risk-based prioritization

approach. The Cannon and Holloman Air Force Bases at issue in this case are among the

installations being addressed in this complex program, which includes approximately 200

installations.



                                                1
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 5 of 41



       Within the last four years, pursuant to CERCLA, the Air Force conducted preliminary

assessments at both Bases to identify areas where firefighting foam was used; followed that

assessment with additional investigation, monitoring and testing; and followed that with a full

site inspection. See infra at 9-13. This preliminary investigative work has detected PFOS and

PFOA in multiple locations. Most of this PFOS and PFOA remain on base, but in a handful of

instances some has migrated off-site and reached drinking water wells. Although there is no

regulatory limit on PFOS and PFOA in drinking water, in an abundance of caution the Air Force

has worked diligently to ensure that affected residents have access to alternative drinking water.

The Air Force has scheduled remedial investigations (the next step in the CERCLA process) at

Cannon in 2021 and at Holloman in 2023.

       Plaintiffs New Mexico and the New Mexico Environment Department (collectively State

or New Mexico) would like the Air Force to be doing something different, and thus ask the Court

under RCRA’s citizen-suit imminent and substantial endangerment (imminent-endangerment)

provision, 42 U.S.C. § 6972(a)(1)(B) and New Mexico’s imminent-endangerment authority,

N.M. Stat. Ann. § 74-4-13(a), to require the Air Force to abate the alleged endangerment, to fund

work done by the State or third parties, and “to take all steps necessary to achieve permanent and

consistent compliance with” state and federal environmental laws. Amended Complaint (ECF 9)

(Compl.), Prayer for Relief. New Mexico also asks the Court for “immediate injunctive relief”

prior to litigating this case. It would, however, be highly disruptive if courts allowed outside

parties to substitute their own judgment for that of agencies exercising Presidentially-delegated

CERCLA cleanup authority. For precisely that reason, CERCLA bars federal courts from

exercising jurisdiction over any “challenge” to CERCLA response action. 42 U.S.C. § 9613(h).

New Mexico’s claims constitute just such a “challenge.” Furthermore, the United States has not



                                                 2
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 6 of 41



waived sovereign immunity for the New Mexico’s state law imminent-endangerment claim.

Jurisdiction lacking, New Mexico’s Complaint must be dismissed.

        Even if New Mexico’s Complaint survives, the state has not shown that it is entitled to

the extraordinary remedy of preliminary affirmative, mandatory relief—including expedited

discovery, investigatory actions, blood testing, and alternate water supplies. Most critically, in

light of the Air Force’s ongoing work to address PFOS and PFOA releases at both Bases, New

Mexico has not established “the single most important prerequisite for the issuance of a

preliminary injunction,” that being “probable irreparable harm.” New Mexico Dep’t of Game &

Fish v. United States Dep’t of the Interior, 854 F.3d 1236, 1249 (10th Cir. 2017). And the

State’s requested relief would re-prioritize the Air Force’s risk-based approach of addressing the

bases with the greatest risks first – a serious disservice to the public interest. Thus, the motion

for preliminary injunction should be denied.

                                         BACKGROUND

I.      Statutory and Regulatory Background

        A.      Resource Conservation and Recovery Act (RCRA)

        RCRA, 42 U.S.C. §§ 6901-92k, is a comprehensive statutory scheme “that governs the

treatment, storage, and disposal of solid and hazardous waste.” Meghrig v. KFC W., Inc., 516

U.S. 479, 483 (1996). RCRA is “designed to reduce or eliminate the generation of hazardous

waste to minimize the present and future threat to human health and the environment.” See 42

U.S.C. § 6902(b); Crandle v. City & County of Denver, 594 F.3d 1231, 1233 (10th Cir. 2010).

Subtitle C of RCRA, 42 U.S.C. §§ 6921-39, provides for the cradle-to-grave management of

hazardous waste. See City of Chicago v. Envt’l Defense Fund, 511 U.S. 328, 331-32 (1994).

        RCRA’s citizen suit provision authorizes any person, including a State, to commence a

civil action:

                                                  3
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 7 of 41



       against any person, including the United States . . . who has contributed or who is
       contributing to the past or present handling, storage, treatment, transportation, or disposal
       of any solid or hazardous waste which may present an imminent and substantial
       endangerment to health or the environment.

42 U.S.C. § 6972(a)(1)(B). This provision authorizes suit against the United States for imminent

and substantial endangerment claims under RCRA, United States Dep’t of Energy v. Ohio, 503

U.S. 607, 619 (1992), and authorizes the district court:

       to restrain any person who has contributed or who is contributing to the past or
       present handling, storage, treatment, transportation, or disposal of any solid or
       hazardous waste referred to in paragraph (1)(B), to order such person to take such
       other action as may be necessary, or both.

42 U.S.C. § 6972(a). No person may bring suit prior to “ninety days after the plaintiff has given

notice of the endangerment to [the United States Environmental Protection Agency (EPA)], the

State where the endangerment may occur and the defendant].” Id. § 6972(b)(2)(A). There are

also certain other limitations not relevant here.

       B.        New Mexico Hazardous Waste Act

       RCRA allows EPA to authorize state hazardous waste programs to operate in lieu of the

federal program. 42 U.S.C. § 6926(b); United States v. Richter, 796 F.3d 1173, 1183 (10th Cir.

2015). New Mexico operates an EPA-authorized program under the New Mexico Hazardous

Waste Act of 1978 (“HWA”), N.M. Stat. Ann. §§ 74-4-1 et seq., and its implementing

regulations. See 40 C.F.R. § 272.1601. The United States is subject to the HWA insofar as

Congress has waived sovereign immunity under Section 6001(a) of RCRA, which in relevant

part provides:

       Each department, agency, and instrumentality . . . shall be subject to, and comply
       with, all . . . State . . . requirements both substantive and procedural (including any
       requirement for permits or reporting or any provisions for injunctive relief and such
       sanctions as may be imposed by a court to enforce such relief), respecting control
       and abatement of solid waste or hazardous waste disposal and management . . . .

42 U.S.C. § 6961(a).

                                                    4
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 8 of 41



       C.      Comprehensive Environmental Response, Compensation, and Liability Act
               (CERCLA)

       CERCLA is designed “to promote the timely cleanup of hazardous waste sites and to

ensure that the costs of such cleanup efforts [are] borne by those responsible for the

contamination.” CTS Corp. v. Waldburger, 573 U.S. 1, 4 (2014) (citation and internal quotation

marks omitted). Section 104 of CERCLA authorizes the President “to act, consistent with the

National Contingency Plan (NCP)” if there has been a release or threatened release of “any . . .

pollutant or contaminant which may present an imminent and substantial danger to the public

health or welfare.” 42 U.S.C. § 9604(a)(1); 40 C.F.R. Part 300.1 Actions taken under section

104 may include:

       such investigations, monitoring, surveys, testing, and other information gathering . . .
       necessary or appropriate to identify the existence and extent of the release or threat
       thereof, the source and nature of the . . . pollutants or contaminants involved, and the
       extent of danger to the public health or welfare or to the environment.

42 U.S.C. § 9604(b)(1). Section 104 further authorizes the President (or his delegate) to “take

any . . . response measure” consistent with the NCP. 42 U.S.C. § 9604(a)(1). “Responses”

under CERCLA are removals and remedial actions. 42 U.S.C. § 9601(25). Removals are

generally short-term responses to mitigate threats, but also include preliminary efforts to identify

and assess the nature, extent and threat of release. See Cannon v. Gates, 538 F.3d 1328, 1333-34

(10th Cir. 2008). Remedial actions are those “taken instead of or in addition to removal actions”

to provide a permanent remedy. Id. § 9601(24).

       The President delegated CERCLA response authority to the Administrator of EPA and to

other Department heads. See Executive Order No. 12,580, 52 Fed. Reg. 2923 (Jan. 23, 1987); 42



1
  PFOS and PFOA are not designated as hazardous substances under CERCLA. See 42 U.S.C. §
9601(14); 40 C.F.R. § 300.5; 40 C.F.R. § 302.4. The Air Force is responding to PFOS and
PFOA releases as pollutants and contaminants.

                                                 5
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 9 of 41



U.S.C. § 9615. As relevant here, Executive Order No. 12,580 delegates to the Secretary of

Defense response authority under CERCLA Section 104 “where either the release is on or the

sole source of the release is from any facility or vessel under the jurisdiction, custody, or control”

of the Department of Defense. Executive Order No. 12,580 ¶ 2(e)(1); see also ¶ 2(d). The Air

Force thus is the lead agency for releases on or solely from Cannon and Holloman Air Force

Bases. See id.

       CERCLA section 113(h) directs that “[n]o Federal court shall have jurisdiction . . . to

review any challenges to removal or remedial action selected under [CERCLA section 104]”

except in limited circumstances. 42 U.S.C. § 9613(h). Section 113(h) “protects the execution of

a CERCLA plan during its pendency from lawsuits that might interfere with the expeditious

cleanup effort,” thus promoting “CERCLA’s overall goal of effecting the prompt cleanup of

hazardous waste sites.” Cannon, 538 F.3d at 1332 (10th Cir. 2008) (citations and internal

quotations omitted); see also Pollack v. United States Dep’t of Defense, 507 F.3d 522, 525 (7th

Cir. 2007) (in enacting CERCLA section 113(h), Congress intended to ensure that contamination

will be “cleaned up as quickly as possible and without interruption by citizen suits”).

       D.        The Defense Environmental Restoration Program (DERP)

       DERP, 10 U.S.C. §§ 2700-2710, was established as part of the 1986 amendments to

CERCLA. It authorizes the Secretary of Defense to carry out response actions addressing

releases of hazardous substances, pollutants, and contaminants from, among other facilities,

those “owned by, leased to, or otherwise possessed by the United States and under the

jurisdiction of the Secretary.” 10 U.S.C. § 2701(c)(1)(A). DERP responses must be conducted in

accordance with CERCLA and in consultation with EPA and State authorities. See id. §§

2701(a), (c)(1). DERP established accounts that the Department of Defense must use for

environmental restoration projects. Id. § 2703(a), (c). The military department heads are

                                                  6
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 10 of 41



delegated the response authorities of the Department of Defense for CERCLA responses

financed under DERP. See 40 C.F.R. § 300.5 (defining “lead agency”); DoD Instruction

4715.07, “Defense Environmental Restoration Program,” with Change 2, Aug. 31, 2018, Encl. 2,

Para. 7.a (Available at

https://www.esd.whs.mil/Portals/54/Documents/DD/issuances/dodi/471507p.pdf?ver=2018-12-

18-085833-617 (last accessed Sept. 4, 2019).

II.    Factual Background

       A.      PFOS/PFOA

       While PFAS are used in many products, New Mexico’s Complaint addresses only a type

of firefighting foam containing PFOS and PFOA that is known as aqueous film forming foam

(AFFF or firefighting foam). Compl. ¶ 44. The Air Force began using this firefighting foam to

extinguish petroleum fires and to train firefighters in 1970. Compl. ¶ 45; Ex. 1, Declaration of

William Brian Howard, ¶ 11 (Howard Decl.). The Air Force is working to phase out its use of

firefighting foam containing PFOS and PFOA. Compl. ¶ 50; Howard Decl. ¶ 17. However,

firefighting foam containing PFOS and PFOA is still considered the most efficient method to

extinguish petroleum fires and is widely used across the firefighting industry, including at

commercial airports. Howard Decl. ¶ 11.

       There has been growing attention in recent years to the potential health effects of

exposure to PFAS. In 2012, EPA added six PFAS, including PFOS and PFOA, to the list of

unregulated contaminants to be monitored under the Safe Drinking Water Act, 42 U.S.C. § 300j-

4(a)(2). EPA, Final Rule, Revisions to the Unregulated Contaminant Monitoring Regulation

(UCMR 3) for Public Water Systems, 77 Fed. Reg. 26,072, 26,073 (May 2, 2012). And in 2016,

EPA issued a lifetime health advisory of 70 parts per trillion (ppt) for two categories of PFAS in



                                                 7
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 11 of 41



drinking water: PFOS and PFOA. These health advisories are not regulatory and are not

enforceable; instead, they are a source of information for state agencies and public health

officials “on contaminants that can cause human health effects and are known or anticipated to

occur in drinking water.” See 42 U.S.C. § 300g-1(b)(1)(F); EPA, Fact Sheet: PFOA and PFOS

Drinking Water Health Advisories at 2, available at

https://www.epa.gov/sites/production/files/2016-

06/documents/drinkingwaterhealthadvisories_pfoa_pfos_updated_5.31.16.pdf (last viewed on

Sept. 5, 2019). The advisory levels identify concentrations below which adverse health effects

are not anticipated to occur over a lifetime. Id. at 2.

       B.      The Air Force’s Response to PFOS/PFOA

       The Department of Defense has developed an overall plan to address PFOS and PFOA

released at or from its facilities using CERCLA and DERP. The Department prioritizes its

efforts so that “sites that pose a greater potential risk to human health and the environment” will

be addressed first. Examining the Federal Response to the Risks Associated with [PFAS]:

Hearing before S. Comm. On Env’t and Pub Works (statement of Maureen Sullivan, Dep. Ass’t.

Sec. of Defense for Env’t, DoD) 116 Cong. 20 (2019).

       In 2010, the Air Force began a comprehensive assessment process under CERCLA to

identify locations where PFOS and PFOA2 may have been released at active and closed Air




2
  A third PFAS may also be included in CERCLA response actions: perfluorobutanesulfonic
acid (PFBS). Similar to PFOS and PFOA, EPA has established regional screening levels for
PFBS in both soil and tap water. As its name suggests, a regional screening level (like a health
advisory) is not regulatory. It is simply a risk-based threshold used to help identify areas at
Superfund sites requiring further study or action. See EPA, Regional Screening Levels Frequent
Questions, https://www.epa.gov/risk/regional-screening-levels-frequent-questions#FQ1 (last
visited Aug. 23, 2019).


                                                  8
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 12 of 41



Force, Reserve, and National Guard installations across the United States. Ex. 1, Howard Decl. ¶

13. This program encompasses approximately 200 facilities. Id. ¶ 15. The Air Force has spent

over $424 million on this program. Id. ¶ 15. The resulting response actions have prioritized

identifying and mitigating any potential risk of human exposure to PFOS and PFOA in drinking

water. Id. ¶ 14. Once any short-term CERCLA response actions are taken, the CERCLA

investigation proceeds to evaluating long-term remedial actions.

       B.      Response Activities at Cannon Air Force Base

       Cannon Air Force Base is an approximately 4,000-acre installation located near Clovis in

Curry County, New Mexico. Compl. ¶ 54. Cannon has been in operation since 1942 and

currently houses the Air Force’s 27th Special Operations Wing. Id. ¶ 58. Cannon operates under

a waste management permit issued by the State of New Mexico, which was most recently

reissued in December 2018.3 Id. ¶ 90.

       The Air Force began investigating potential PFOAS and PFOA releases at Cannon Air

Force Base under CERCLA as part of the comprehensive Air Force-wide assessment. Ex.2,

Declaration of Sheen Thomas Kottkamp (Sept. 5) (Kottkamp Decl.) ¶ 6. In 2015, the Air Force

conducted a preliminary assessment to identify areas of the base where firefighting foam was

used. Id. ¶ 7. As part of its preliminary assessment, the Air Force conducted a site visit,

reviewed documents about how and where firefighting foam was used at the Base, and

interviewed numerous Base personnel. Id. ¶ 15. The findings are set forth in the Final

Preliminary Assessment Report for Perfluorinated Compounds, Cannon Air Force Base, New



3
  The United States is seeking review of certain aspects of the December 2018 permit, see
United States v. New Mexico, 2:19-cv-00046 (D.N.M.), but the permit remains in effect during
that suit.



                                                 9
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 13 of 41



Mexico at 1-1 (Oct. 2015) (“Cannon PA Report”). Kottkamp Decl. ¶ 15 and attachment 1

(excerpts).4

       After the preliminary assessment was completed, the Air Force developed a work plan

specific to Cannon. Kottkamp Decl. ¶ 9. Investigation focused on the areas identified by the

Cannon PA report and follow-on scoping visit. Id. In relevant part, the Cannon inspections

included taking soil, sediment, surface water, and groundwater samples. Id. The samples

showed the presence of PFOS or PFOA in groundwater exceeding the EPA health advisory, as

well as PFOS or PFOA in soil. Id. The results were set forth in the Final Site Inspection Report,

Site Inspection of [AFFF] Release Areas, Environmental Programs Worldwide, Cannon Air

Force Base (Aug. 2018) (“Cannon SI Report”). Kottkamp Decl. ¶ 10).5 The Cannon SI Report,

at 10-12, recommended proceeding with remedial investigations at eight areas and recommended

an expanded site inspection to determine if there had been any off-site migration of PFOS or

PFOA towards domestic wells. .

       The results of the expanded investigation are reported in Addendum 01 to the Site

Inspection Report – Cannon AFB at 5 (Mar. 2019) (“Cannon Expanded SI Report”). Kottkamp

Decl. ¶ 13 and attachment 2 (excerpts). The Cannon Expanded SI report evaluated the potential

for mitigation of down-gradient from some of the areas previously sampled. The Air Force

installed a permanent groundwater monitoring well at the boundary of Cannon to determine

whether any PFOS or PFOA had migrated offsite. Kottkamp Decl. ¶ 13. The Air Force also

promptly distributed information to potentially affected property owners within a four-mile



4
  The Declarations submitted by the Air Force also contain the instructions for accessing the full
documents cited.
5
  The full Cannon SI Report is Exhibit A to the Certification of Cholla Khoury (ECF 14) filed
with New Mexico’s Motion.

                                               10
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 14 of 41



downgradient radius of the base boundary and sought authorization to sample their wells. Id. ¶

14. Additionally, the expanded site investigation included additional reconnaissance, including a

door-to-door inventory survey to determine whether property owners used one or more wells for

domestic purposes. Id. ¶ 13. The resulting survey identified twenty-five locations being

sampled, as compared to the initial ten wells identified in the public report search part of the SI.

Id.

       In response to the detection of PFOS or PFOA at the three private drinking water wells,

the Air Force implemented immediate response measures under CERCLA and offered bottled

water to the property owners to mitigate any exposure to humans from drinking the well water

until a permanent filtration system could be installed. Kottkamp Decl. ¶ 15. The next step in the

CERCLA process will be a remedial investigation. Id. ¶ 17.

       C.      Response Activities at Holloman Air Force Base

       Holloman Air Force Base is located in Otero County, New Mexico. Compl. ¶ 94.

Formerly known as Alamogordo Army Air Field, the facility began operating in 1942. Id. ¶ 96.

Operations at Hollman currently include missile testing, aircraft and pilot training, equipment

and systems testing, and aircraft maintenance and storage. Id. ¶ 97.

       As at Cannon, the Air Force conducted a preliminary assessment of Holloman in 2015 as

part of the Air Force-wide CERCLA assessment process. Ex. 3, Declaration of Robin E. Paul, ¶

7 (Sept.5, 2019) (Paul Decl.) The Final Preliminary Assessment Report for Perfluorinated

Compounds at Holloman AFB was issued in September 2015. An additional scoping site visit

was conducted in October 2016. Paul Decl. ¶ 8. Following the preliminary assessment and

scoping site visit, the Air Force identified a total of 31 potential firefighting foam release areas,

and recommended five of those areas for further investigation. Id. ¶¶ 7-8.



                                                  11
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 15 of 41



       The results of this investigation are presented in the Final Site Inspection Report

Holloman Air Force Base (Nov. 2018) (“Holloman SI Report”).6 The Air Force collected

samples were taken of soil, groundwater, surface waters, sediments, and effluent from the on-site

waste water treatment plant in October and November 2017. Paul Decl. ¶ 9. The samples

showed the presence of at least one type of PFOS and PFOA in surface water and groundwater

exceeding the EPA health advisory. Id. ¶¶ 9, 11. However, the site investigation revealed no

human health exposure pathways because the surface water and groundwater downgradient of

the Holloman Air Force Base are not used for drinking water due to levels of total dissolved

solids in excess of State standards. Id. ¶¶ 11-12. The closest downgradient drinking water wells

are located 12 miles away from Holloman, and no PFOS or PFOA were detected in them. Id. ¶

13.

       Notwithstanding the lack of risk to drinking water, the Air Force informed the local

community and base personnel about the presence of PFOS and PFOA and held multiple

meetings with the various stakeholders. Paul Decl. ¶ 14. Although base personnel and others

from the community could come into passing contact with PFOS or PFOA in surface waters

from maintaining or trespassing in surface water bodies, including the fenced-off Holloman

Evaporation Pond (also called Lake Holloman), there is not now sufficient information to

conclude that dermal contact or incidental ingestion of water could present a risk. Id. ¶ 11; see

EPA, Drinking Water Health Advisories for PFOA and PFOS, https://www.epa.gov/ground-

water-and-drinking-water/drinking-water-health-advisories-pfoa-and-pfos (last visited Aug. 25,




6
  The full Holloman SI Report is Exhibit C to the Certification of Cholla Khoury (ECF 14) filed
in support of New Mexico’s Motion.

                                                12
       Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 16 of 41



2019) (“There is limited information identifying health effects from inhalation or dermal

exposures to PFOA or PFOS in humans and animals.”).

         Based on the presence of PFOS and PFOA above the health advisory at Holloman, the

Air Force decided to conduct a remedial investigation. Paul Decl. ¶ 15. The Air Force has to

prioritize remediating bases with greater risks to human health and the environment, the remedial

investigation at Holloman is tentatively scheduled for 2022-23. Id. ¶ 16.

III.     Procedural Background

         On March 5, 2019, New Mexico filed a complaint asserting a claim for imminent-

endangerment under the state HWA. See ECF 1. On July 24, 2019, New Mexico filed an

amended complaint (hereinafter referred to as Complaint) adding a claim for imminent-

endangerment under RCRA’s citizen-suit provision. See Compl. ¶¶ 1, 135-150. As to RCRA,

the Complaint alleges that the Air Force’s activities at Cannon and Holloman Air Force Bases

have contributed to the “handling, storage, treatment, transportation, and/or disposal of solid or

hazardous waste” that “presents an imminent and substantial endangerment to health and/or the

environment.” Compl. ¶ 148; see generally id. ¶¶ 142-150, 42 U.S.C. §§ 6961, 6972. The

State’s claim that the Air Force has “violated” the New Mexico HWA is substantially similar,

except that the State adds the allegation that defendants have “declined to take remedial action

required under the law” at Cannon Air Force Base. Compl. ¶ 140; see generally id. ¶¶ 135-141.7

         Based on these claims, New Mexico requests wide-ranging relief, including a declaration

that defendants “violated the HWA and RCRA;” an injunction requiring “abatement” of alleged

violations of RCRA and the HWA; an order directing defendants to “fund any costs associated

with” such abatement, “whether incurred by the State or third parties;” an injunction “directing



7
    The State makes no similar claim concerning Holloman.

                                                13
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 17 of 41



Defendants to take all steps necessary to achieve permanent and consistent compliance with

HWA and RCRA;” payment for the State’s alleged unreimbursed oversight costs, along with

guaranteed reimbursement for such costs in the future; civil penalties; and attorney’s fees.

Compl., Prayer for Relief (p. 33).

        Along with its Complaint, New Mexico filed a Motion for Preliminary Injunction (ECF

10-14). The State seeks three categories of affirmative injunctive relief:

               Expedited discovery of documents;

               Further delineation of the extent of PFAS, including sampling of wells within a

                four-mile radius of “the southeastern corner of Cannon” and within a six-mile

                radius “southwest of Holloman”; and

               “Interim measures to protect the public health” including providing blood tests

                and alternative drinking water supplies to affected individuals.

Pltfs. Br. at 4-5.

                                     STANDARD OF REVIEW

I.      Standard Applicable to Motion to Dismiss

        Federal courts are courts of limited jurisdiction, and may exercise only those powers

authorized by the Constitution and statute. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994). The first and most fundamental question presented by every case brought to a

federal court is thus whether the court has jurisdiction to hear it. Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83, 94-95 (1998) (jurisdiction must “be established as a threshold matter”). On a

motion to dismiss for lack of jurisdiction under Fed. R. Civ. P. 12(b)(1), the plaintiff bears the

burden of demonstrating subject matter jurisdiction. See Basso v. Utah Power & Light Co., 495

F.2d 906, 909 (10th Cir. 1974). Such motions may take two forms: a “facial attack” arguing that



                                                 14
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 18 of 41



the allegations in the complaint do not establish subject matter jurisdiction, and a “factual attack”

challenging the facts on which subject matter jurisdiction depends. Holt v. United States, 46

F.3d 1000, 1002 (9th Cir. 1995). In a facial attack, allegations in the complaint are presumed to

be true; in a factual attack, they are not. Id. The United States’ motion to dismiss pursuant to

CERCLA 113(h) is a factual attack on jurisdiction, while its motion to dismiss for lack of a

sovereign immunity waiver constitutes a facial attack.

II.     Standard Applicable to Motion for Preliminary Injunction.

        “As a preliminary injunction is an extraordinary remedy, the right to relief must be clear

and unequivocal.” Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th Cir. 2005) (citation and

internal quotation marks omitted). To prevail on a motion for a preliminary injunction, a movant

must establish: (1) a likelihood of success on the merits; (2) a likelihood that it will suffer

irreparable harm if the injunction is not granted; (3) that the balance of equities falls in its favor;

and (4) that the preliminary injunction is in the public interest. Winter v. Natural Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008).

        Certain preliminary injunctions, like the relief sought by New Mexico here, are

particularly disfavored in the Tenth Circuit and, thus, are subject to a heightened standard. These

include preliminary injunctions that: (1) alter the status quo; (2) are mandatory in nature as

opposed to prohibitory; and (3) provide the movant all the relief that could be recovered at the

conclusion of a trial on the merits. O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft,

389 F.3d 973, 975 (10th Cir. 2004) (en banc), aff’d, 546 U.S. 418 (2006). Where the

preliminary injunction sought is one of these three types, the movant “must make a strong

showing both with regard to the likelihood of success on the merits and with regard to the

balance of harms, and may not rely on [the Tenth Circuit’s] modified likelihood-of-success-on-



                                                  15
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 19 of 41



the-merits standard.” Id. at 976 (emphasis added). “[T]he Court must closely scrutinize the

motion ‘to assure that the exigencies of the case support the granting of a remedy that is

extraordinary even in the normal course.’” Oakleaf v. Martinez, 297 F. Supp. 3d 1221, 1229

(D.N.M. 2018) (citing Id.).

                                 SUMMARY OF ARGUMENT

        The Complaint must be dismissed for lack of subject matter jurisdiction. New Mexico’s

RCRA claim is barred by Section 113(h) of CERCLA, which precludes “any challenges to

removal or remedial action selected under section 9604 of this title.” 42 U.S.C. § 9613(h). The

Air Force is conducting a response action under section 9604, and New Mexico’s Complaint

“challenges” that response by seeking to alter or add to the steps the Air Force is already taking.

Further, the United States has not waived sovereign immunity for New Mexico’s state law claim.

Although Congress has waived federal sovereign immunity from “requirements” of state solid

and hazardous waste laws, 42 U.S.C. § 6961, New Mexico cannot use this waiver to exercise its

imminent-endangerment authority against the United States. RCRA’s citizen-suit waiver in 42

U.S.C. § 6972(a) is the only waiver authorizing suit against the United States for imminent-

endangerment. And even if 42 U.S.C. § 6961 were available, New Mexico’s imminent-

endangerment authority is not a qualifying “requirement.” In any event, even if immunity is

waived, the state law claim also is barred by Section 113(h) of CERCLA. New Mexico is not

enforcing violations of its EPA-approved hazardous waste program or any other state solid or

hazardous waste law. United States v. Colorado, 990 F.2d 1565 (10th Cir. 1993) does not apply

to this case.

        Even if some portion of New Mexico’s Complaint survives the United States’ Motion to

Dismiss, New Mexico’s Motion for Preliminary Injunction must be denied. That Motion

demands three categories of preliminary relief, to compel the United States to produce

                                                16
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 20 of 41



documents; to conduct sampling and other measures to delineate the extent of PFAS in

groundwater; and to provide blood tests and alternate drinking water to the public. Pls.’ Br. in

Support of Mot. for Prelim. Inj. 4-5 (ECF No. 11) (hereinafter “Pls.’ Br.”). This kind of

preliminary injunction both alters the status quo and is mandatory in nature, because it would

require the United States to take affirmative steps to clean up the PFOS and PFOA, to provide

medical testing, and to provide alternate water sources. Because the requested relief falls into

two categories of preliminary injunctions that the Tenth Circuit disfavors, New Mexico must

satisfy the heightened standard for a preliminary injunction set forth in O Centro Espirita. New

Mexico has failed to meet its preliminary injunction burden and its motion must be denied.

       Most critically, there is no evidence that the State of New Mexico or the New Mexico

Environment Department—the only plaintiffs in this case—will suffer irreparable harm, harm

which must be likely to occur prior to resolution of this lawsuit, if the Court declines to grant the

extensive preliminary injunctive relief they seek. The Air Force is already addressing PFOS and

PFOA releases at both Cannon and Holloman Air Force Bases. At Cannon, the Air Force

sampled private well water downgradient from the base and offered an alternate water supply to

the three property owners with PFOS and PFOA levels above the healthy advisory. And at

Holloman, the surface water and groundwater are not even used for consumption because they

fail New Mexico’s drinking water standards for other constituents. Lastly, New Mexico waited

months to amend their Complaint and bring a motion for preliminary injunction. Such a delay

undermines their claim of irreparable harm.

       New Mexico has also failed to meet its preliminary injunction burden of showing it is

likely to succeed on the merits. Specifically, New Mexico has not shown that it is likely to

receive any requested relief given that only injunctive relief is available and the Air Force is



                                                 17
       Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 21 of 41



actively engaged in a CERCLA response action to abate any endangerment that may exist.

Finally, the balance of harms and public interest weigh decidedly in favor of the United States,

because the Air Force has taken responsibility for and has been addressing PFOS and PFOA

releases at Cannon and Holloman. It would be inequitable to require the Air Force to take on

additional obligations when the Air Force is already conducting a response action under

CERCLA, particularly when the State waited years to sue the United States and an additional

four months after filing this suit to seek a preliminary injunction. For all of these reasons, New

Mexico has failed to meet its burden of demonstrating that a preliminary injunction is warranted.

                                          ARGUMENT

I.      New Mexico’s Complaint Must Be Dismissed.

        In Count I of its Complaint, New Mexico purports to seek relief for “[v]iolation of the

New Mexico Hazardous Waste Act,” while Count II seeks relief under RCRA. Compl. ¶¶ 30-31.

Although the two counts are styled differently, both allege essentially the same thing: in sum,

that the Air Force has allegedly managed hazardous wastes at Cannon and Holloman, and that

those wastes “may present an imminent and substantial endangerment to health or the

environment.” See Compl. ¶¶ 137-38, 143, 145-48. New Mexico also seeks virtually identical

relief under both counts – an injunction requiring the Air Force to “take all steps necessary to

achieve permanent and consistent compliance” with environmental laws. See Compl. ¶¶ 141,

149.

        New Mexico has failed to demonstrate that the Court has jurisdiction over either count of

its Complaint. To carry that burden, New Mexico must prove that the United States has waived

its sovereign immunity. See Wells Fargo Bank, Nat. Ass’n v. Se. New Mexico Affordable Hous.

Corp., 877 F. Supp. 2d 1115, 1132-33 (D.N.M. 2012) (quoting United States v. Mitchell, 463

U.S. 206, 212 (1983)) (United States may not be sued without its consent); James v. United

                                                18
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 22 of 41



States, 970 F.2d 750, 753 (10th Cir. 1992). To satisfy this jurisdictional requirement, New

Mexico relies on (1) RCRA’s imminent-endangerment citizen-suit provision, 42 U.S.C.

§ 6972(a)(1)(B) (Compl. ¶¶ 3, 13); 8 and (2) the federal-facility sovereign immunity waiver in

RCRA § 6961 (Compl. ¶ 119). RCRA § 6972(a)(1)(B) does waive federal sovereign immunity

for the federal claim; however, as discussed in Section I.A. below, New Mexico’s RCRA citizen

suit is barred by CERCLA section 113(h)’s withdrawal of jurisdiction over “challenges” to

response actions. And while RCRA § 6961 subjects the United States to state “requirements”

respecting hazardous waste management and disposal, as discussed in Section I.B below, New

Mexico cannot use this waiver of sovereign immunity to exercise its imminent-endangerment

authority against the United States. The Complaint should therefore be dismissed.

       A.      CERCLA Section 113(h) Bars New Mexico’s RCRA Citizen Suit.

       CERCLA section 113(h) provides that “[n]o Federal court shall have jurisdiction . . . to

review any challenges to removal or remedial action selected under section 9604.” 42 U.S.C.

§ 9613(h).9 This provision “strip[s] federal jurisdiction from any challenge that would interfere”

with CERCLA response actions. Cannon, 538 F.3d at 1336 (emphasis added); see also New

Mexico v. General Elec. Co., 467 F.3d 1223, 1249-50 (10th Cir. 2006). This bar extends to

challenges asserted under RCRA. See Cannon, 538 F.3d at 1334 (upholding dismissal of RCRA

citizen suit pursuant to 113(h)); McClellan Ecological Seepage Situation v. Perry, 47 F.3d 325,



8
  The first prong of RCRA’s citizen-suit provision authorizes suit against the United States or
any government agency “alleged to be in violation of any permit, standard, regulation, condition,
requirement, prohibition, or order which has become effective pursuant to [RCRA].” 42 U.S.C.
§ 6972(a)(1)(A). The Complaint does not cite this provision, and does not allege any violation of
RCRA.
9
 Section 113(h)’s jurisdictional bar is subject to limited exceptions, none of which applies in this
case. See 42 U.S.C. § 9613(h)(1)-(5).


                                                19
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 23 of 41



328-29 (9th Cir. 1995) (holding that Section 113(h) bars claims “made in citizen suits and under

non-CERCLA statutes,” where plaintiff’s suit included claims brought under RCRA).10 New

Mexico’s RCRA citizen suit challenges the Air Force’s CERCLA response to PFOA and PFOS

releases, and thus must be dismissed. See United States v. State of Colorado, 990 F.2d at 1576

(“to the extent a state seeks to challenge a CERCLA response action, the plain language of

§ 9613(h) would limit a federal court’s jurisdiction to review such a challenge.”).

               1.     The Air Force Is Responding to PFOS and PFOA Pursuant to Section
                      104 of CERCLA.

       Section 113(h) bars challenges to, among other things, CERCLA removal and remedial

actions “selected under section [104].” 42 U.S.C. § 9613(h). Section 104 in turn authorizes the

President (or, as here, his delegate) “to remove or arrange for the removal of, and provide for

remedial action” relating to pollutants and contaminants. 42 U.S.C. § 9604(a)(1). Measures

authorized by this provision include monitoring, investigating, planning, information gathering,

and other actions “necessary or appropriate to plan and direct response actions.” 42 U.S.C.

§ 9604(b)(1); see also 42 U.S.C. § 9601(23), (24); supra at 5-6. Thus, section 113(h)’s

jurisdictional bar applies “even if the Government has only begun to ‘monitor, assess, and

evaluate’” a release or threatened release of pollutants or contaminants. Cannon, 538 F.3d at



10
   RCRA itself prohibits citizen suits under § 6972(a)(1)(B) when, inter alia, “the Administrator
[of EPA] . . . is actually engaging in a removal action under section 104 of [CERCLA].” 42
U.S.C. §§ 6972(b)(2)(B)(ii), 6903(1). One court in this district has read this provision as barring
a citizen suit where another federal agency -- the Bureau of Land Management -- was performing
a removal. See Reynolds v. Lujan, 785 F. Supp. 152, 154-55 (D.N.M. 1992) (reasoning that “it
would thwart the intent of Congress if the EPA’s CERCLA activities are not to be tampered with
but CERCLA activities by other agencies can be”); see also Anacostia Riverkeeper v.
Washington Gas Light Co., 892 F. Supp. 2d 161, 170 (D.D.C. 2012) (reading RCRA citizen-suit
prohibition as applying generally to the federal government). At a minimum, RCRA’s
limitations on imminent and substantial endangerment suits confirms that Congress did not
intend to allow RCRA citizen suits to interfere with CERCLA response actions, and thus that
such suits are properly barred by section 113(h).

                                                20
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 24 of 41



1334 (quoting Razore v. Tulalip Tribes of Washington, 66 F.3d 236, 239 (9th Cir. 1995)).

Lawsuits asking a court to dictate specific actions related to pollutants or contaminants that the

government is already investigating are barred because such relief would “threaten to obviate the

very point of” the investigative process. El Paso Nat. Gas v. United States, 750 F.3d 863, 881

(D.C. Cir. 2014) (emphasis in original).

       The Air Force is investigating and responding to PFOS and PFOA as pollutants or

contaminants under section 104 of CERCLA. See supra at 5-6 (discussing delegation of

CERCLA authority); 42 U.S.C. § 9604(a)(1). The preliminary assessment and site investigation

conducted at both Cannon and Holloman, as well as the planned remedial investigations, are part

of an evaluation process set out in the NCP, 40 C.F.R. Part 300. See Howard Decl. ¶ 9; 40

C.F.R. §§ 300.410, 300.420; 300.430. This process is necessary to allow the Air Force to gather

information concerning PFOS and PFOA, and to identify actions (if any) necessary to protect

human health and the environment. The past and forthcoming work at both Cannon and

Holloman is, in short, “investigations, monitoring, surveys, testing, and other information

gathering” that the Air Force deems “necessary or appropriate to identify the existence and

extent of the release or threat [of release]” of PFOS and PFOA, as well as “the extent of danger

to the public health or welfare or to the environment.” 42 U.S.C. § 9604(b)(1).

               2.      New Mexico’s RCRA Claim Challenges the Air Force’s CERCLA
                       Response.

       If a lawsuit calls the government’s response plan into question “it is related to the goals

of the cleanup, and thus constitutes a ‘challenge’ to the cleanup under § 9613(h).” New Mexico

v. General Elec. Co., 467 F.3d at 1250; see also Cannon, 538 F.3d at 1328. Among other relief,

New Mexico demands:




                                                21
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 25 of 41



       Immediate injunctive relief requiring the abatement of ongoing violations of the HWA
       and RCRA, abatement of the conditions creating an imminent and substantial
       endangerment, and to fund any costs associated with each compliance whether incurred
       by the State or third parties performing abatement; [and]

       A permanent injunction directing Defendants to take all steps necessary to achieve
       permanent and consistent compliance with HWA and RCRA.

Compl., Prayer for Relief ¶¶ b., c.11 Any injunctive relief granted pursuant to these broad

requests would necessarily interfere with the Air Force’s CERCLA response; thus, New

Mexico’s RCRA claim is a “challenge” to that response. See Anacostia Riverkeeper, 892 F.

Supp. 2d at 173 (where plaintiffs sought an order directing defendant to “take all such actions as

may be necessary to eliminate any endangerment,” any relief fashioned by Court “would most

certainly interfere with implementation of the proposed CERCLA remedies”); Shea Homes Ltd.

Partnership v. United States, 397 F. Supp. 2d 1194, 1204 (N.D. Cal. 2005) (RCRA claim

seeking injunctive relief was “plainly related to the goals of the clean up” and “would likely

require some interference with on-going clean up plans” and thus was barred by 113(h)).

       New Mexico’s Motion for Preliminary Injunction helps to flesh out the broad demands in

New Mexico’s Complaint. New Mexico seeks, among other preliminary relief, “[r]egular

sampling of all water wells” within a certain radius of the Bases; offsite sampling of rivers and

streams; analysis of additional chemicals in soil and water “on and near the Bases;” resampling

of on-base wells; and wildlife and migratory bird surveys. PI Mot. 4-5.




11
   New Mexico also seeks past and future oversight and compliance monitoring costs. Compl.,
Prayer for Relief ¶¶ c., d. Nowhere in the body of the Complaint does New Mexico allege it has
actually incurred such costs, let alone identify them with any specificity. Even if the State had
done so, however, this relief would be unavailable, as RCRA’s citizen suit provision does not
authorize cost recovery. Meghrig, 516 U.S. at 484; see generally id. at 484-88; see also
Avondale Federal Savings Bank v. Amoco Oil Co., 170 F.3d 692, 694-95 (7th Cir. 1999) (RCRA
provides only for injunctive relief).

                                                22
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 26 of 41



       The Air Force is already doing much of this work as part of its CERCLA response.

Consistent with its authority under CERCLA Section 104, the Air Force began its efforts to

investigate PFOS and PFOA at Cannon and Holloman in 2015, supra at 9, 11, and thus far has

expended over $2,500,000 at the two Bases. Howard Decl. ¶ 13. At Cannon, the Air Force has

completed a preliminary assessment; followed up with additional soil, groundwater, surface

water, and sediment samples; and offered alternative drinking water to the property owners

potentially affected by releases from Air Force activities. Supra at 9-11. Likewise, the Air

Force has completed its site assessment at Holloman; as part of this effort, it took soil, sediment,

and groundwater samples, and determined that, at least for now, no alternative drinking water is

required. Supra at 11-13. The next CERCLA phase at both Bases will be to conduct a remedial

investigation to further characterize the sites and evaluate possible remedial actions. Supra at 11,

13.

       New Mexico is apparently dissatisfied with the pace and nature of the Air Force’s

response. That does not, however, give New Mexico license to dictate the scope of that

response, or to reorder the Air Force’s priorities – indeed, New Mexico’s effort to do so is

“exactly what [section 9613(h)] prohibits.” Reynolds v. Lujan, 785 F. Supp. at 154 (dismissing

RCRA citizen suit that sought an order compelling the federal government to “engage in a

comprehensive cleanup of the contamination on and off the site” when the government was

engaged in ongoing response actions). New Mexico’s RCRA citizen suit therefore must be

dismissed for lack of jurisdiction

       B.      The United States Has Not Waived Sovereign Immunity as to New Mexico’s
               State Law Imminent-Endangerment Claim.

       In its state law claim, New Mexico invokes its imminent-endangerment authority under

N.M. Stat. Ann. § 74-4-13(a). Like the RCRA citizen-suit provision, this statute authorizes New


                                                 23
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 27 of 41



Mexico “to bring suit in the appropriate district court to immediately restrain any person . . . who

has contributed or is contributing to” hazardous waste management or disposal which “may

present an imminent and substantial endangerment to health or the environment.” Id.; see

Compl. ¶ 138. For New Mexico to sue the United States under this provision, it must identify an

applicable waiver of sovereign immunity. See United States v. Bormes, 568 U.S. 6, 9-10 (2012);

United States Dep’t of Energy v. Ohio, 503 U.S. at 615. New Mexico points to RCRA § 6961,

which subjects the United States to “State . . . requirements, both substantive and procedural . . .

respecting control and abatement of solid waste or hazardous waste disposal and management.”

42 U.S.C. § 6961(a);Colorado, 990 F.2d at 1576 (under 42 U.S.C. § 6961 federal facilities are

subject to state and local regulations); Compl. ¶ 119. RCRA § 6961 does not, however,

authorize state law imminent-endangerment suits against the United States. New Mexico’s state

law claim must therefore be dismissed for lack of jurisdiction.

       As a threshold matter, RCRA’s citizen suit provision provides the only applicable waiver

of sovereign immunity for an imminent-endangerment suit against the United States. See Ohio,

503 U.S. at 613 n.5. There are multiple conditions and restrictions on that waiver of sovereign

immunity: the prospective plaintiff must provide 90 days’ notice; suit may be brought only in the

district court in which the endangerment allegedly exists; and suit may not be brought at all

where EPA or a state is pursuing a qualifying response action under RCRA or CERCLA. 42

U.S.C. § 6972(a), (b)(2)(B), (C). Where a sovereign immunity waiver contains such specific and

detailed conditions, any more general waiver does not apply. See United States v. Bormes, 568

U.S. at 12-13. New Mexico thus cannot rely on the federal-facility waiver as authority for its

imminent-endangerment suit against the United States.




                                                 24
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 28 of 41



       Even if New Mexico could use the federal-facility waiver, New Mexico’s imminent-

endangerment authority is not a state law “requirement” to which the United States has subjected

itself. Waivers of sovereign immunity are construed strictly in favor of the sovereign. F.A.A. v.

Cooper, 566 U.S. 284, 290 (2012); Ohio, 503 U.S. at 615. Any ambiguity in a sovereign

immunity waiver thus must be construed in favor of the United States. Cooper, 566 U.S. at 290.

Ambiguity exists when there is a plausible argument that the statute does not waive immunity.

See id. (citing United States v. Nordic Villiage, Inc., 503 U.S. 30 34, 37 (1992)). If the scope of

the waiver is not “clearly discernable from the statutory text in light of traditional interpretative

tools,” the interpretation most favorable to the United States prevails. Id. at 291.

       It is not “clearly discernable” from the text of 42 U.S.C. § 6961 that New Mexico’s

imminent-endangerment authority is a “requirement” as to which Congress has waived federal

sovereign immunity. Congress did not define “requirements” in the statute. United States v.

New Mexico, 32 F.3d 494, 497 (10th Cir. 1994). Courts, however, have limited the scope of

qualifying “requirements” to “substantive standards and the means for implementing those

standards.” Ohio, 503 U.S. at 627-28 (citing Mitzelfelt v. Dep’t of the Air Force, 903 F.2d 1293,

1295 (10th Cir. 1990)); New Mexico, 32 F.3d at 497; see also Romero-Barcelo v. Brown, 643

F.2d 835, 855 (1st Cir. 1981) (requirements are “relatively precise standards capable of uniform

application.”).

       The state imminent-endangerment provision does not create a substantive standard, nor is

it a means for implementing substantive standards set forth elsewhere in the HWA.12 See N.M.

Stat. Ann. § 74-4-13. It does not impose any legal obligations, or prohibit any conduct – it




12
   New Mexico’s state law claim does not seek to enforce any violation of state solid or
hazardous waste laws. See discussion infra § I.C.

                                                  25
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 29 of 41



simply authorizes New Mexico to pursue a lawsuit under certain circumstances. It thus is not a

“requirement” as to which the United States has waived sovereign immunity. See Florida Dep’t

of Envt’l Reg. v. Silvex Corp., 606 F. Supp. 159, 161, 163-64 (M.D. Fla. 1985) (finding, in part,

statute authorizing imminent hazard lawsuit is not a “requirement” under RCRA). New

Mexico’s state law claim must therefore be dismissed.

       C.      A State Imminent-Endangerment Claim Would In Any Event Be Barred By
               Section 113(h).

       Even if the United States had waived sovereign immunity as to an imminent-

endangerment claim under state law, that claim would be barred by section 113(h) of CERCLA

for the reasons discussed in section I.A. above. See Clinton Cty. Comm’rs v. EPA, 116 F.3d

1018, 1025 (3d Cir. 1997) (en banc) (barring a state law claim raised by way of RCRA because

“Congress intended to prohibit federal courts from exercising subject matter jurisdiction over all

citizens’ suits challenging incomplete EPA remedial actions under CERCLA”) (emphasis in

original); see also Jach v. American Univ., 245 F. Supp. 2d 110, 114-15 (D.D.C. 2003) (113(h)

bar applies “regardless of how plaintiffs dress up their claims”).

       In United States v. Colorado, 990 F.2d 1565 (10th Cir. 1993), the Tenth Circuit allowed

an enforcement action under state hazardous waste laws to proceed notwithstanding the

CERCLA section 113(h) bar. Colorado is, however, distinguishable, and thus cannot save New

Mexico’s state law imminent-endangerment claim. In Colorado, the state sought to enforce a

compliance order requiring the United States to submit a closure plan for a particular hazardous

waste management unit; to submit work plans and schedules for additional monitoring and

similar tasks; and to obtain state approval of all such plans. Id. at 1573. The Tenth Circuit held

that “enforcement actions under state hazardous waste laws which have been authorized by the




                                                26
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 30 of 41



EPA to be enforced by the state in lieu of RCRA do not constitute ‘challenges’ to CERCLA

response actions,” and thus are not barred by section 113(h). Id. at 1579.

       Colorado’s holding does not govern this case. Critically, in Colorado the Tenth Circuit

distinguished enforcement suits from imminent-endangerment suits, holding only that the former

could proceed notwithstanding section 113(h). Id. at 1578. In this case, unlike Colorado, New

Mexico is not seeking to enforce a compliance order; and it is not otherwise seeking to remedy

an alleged violation of state solid or hazardous-waste law requirements.13 It is, instead, pursuing

an imminent-endangerment suit in an effort to speed up, add to, or otherwise dictate the Air

Force’s response to PFOS and PFOA at Cannon and Holloman. New Mexico’s efforts to use

litigation to “impose[] contrary or inconsistent requirements” and otherwise shape the content of

the federal response are precisely what CERCLA section 113(h) forbids. United States v.

Denver, 100 F.3d 1509, 1514 (10th Cir. 1996); see supra at 19-23.

       In sum, to the limited extent that New Mexico’s claims fall within a sovereign immunity

waiver, those claims are barred by section 113(h) of CERCLA. New Mexico’s Complaint must

therefore be dismissed.




13
   New Mexico does not allege a violation of state solid and hazardous waste law. It asserts that
Cannon and Holloman Air Force Bases are “subject to cleanup obligations applicable to PFAS
under RCRA permits,” Compl. ¶ 126, but does not allege any violation of those permits. It
points to detections of PFOS and/or PFOA at levels in excess of the RSL, Compl. ¶¶ 102, 105,
106 – but the RSL is not legally binding, and these exceedances are not a violation of state
hazardous waste law. It alleges that the Air Force declined to make certain revisions to the
Cannon Site Investigation Report that were “requested by NMED” – but does not allege that the
Air Force was required to do so (or, indeed to submit the report to NMED at all). Compl. ¶ 89.
It claims that the Air Force has “declined to take remedial action required under law” at Cannon,
Compl. ¶ 140, but does not identify what actions the Air Force has declined to take or point to
the laws that supposedly require those (unidentified) actions.


                                                27
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 31 of 41



II.    New Mexico Has Not Satisfied Its Heightened Burden of Showing Entitlement to a
       Mandatory Preliminary Injunction.

       A.      New Mexico Will Not Be Irreparably Harmed by the Status Quo.

       The Tenth Circuit has held that “the single most important prerequisite for the issuance of

a preliminary injunction,” is the demonstration of “probable irreparable harm.” New Mexico

Dep’t of Game & Fish, 854 F.3d at 1250. The movant must also show that the “injury must be

likely to occur before the district court rules on the merits.” Id. (quoting Greater Yellowstone

Coal. v. Flowers, 321 F.3d 1250, 1261 (10th Cir. 2003)).14 If the moving party does not meet

this burden, the court need not address the other requirements for a preliminary injunction. New

Mexico Dep’t of Game & Fish, 854 F.3d at 1249. As explained below, New Mexico has failed to

meet the requirements set forth in New Mexico Dep’t of Game & Fish. Therefore, New

Mexico’s motion for preliminary relief can be denied based on this failure alone.

               1.      The Air Force Is Already Addressing the PFOS and PFOA Releases
                       at Both Sites.

       The potential for health and environmental effects from PFOS and PFOA exposure is an

emerging issue. The Air Force has been comprehensively investigating and addressing PFOS

and PFOA releases at its bases nationwide since 2010. Howard Decl. ¶ 13. As explained supra




14
   The Tenth Circuit has referred to “imminent” harm in describing the standard for a
preliminary injunction. See Heideman v. South Salt Lake City, 348 F.3d 1182, 1189 (10th Cir.
2003). This terminology can become confusing in this motion because RCRA includes the
phrase “imminent and substantial endangerment,” but uses a much different definition of
“imminent” than is used in the context of a preliminary injunction motion. Under RCRA, a harm
will be considered “imminent” “as long as the risk of threatened harm is present.” Burlington
Northern and Santa Fe Ry. Co. v. Grant, 505 F.3d 1013, 1020 (10th Cir. 2007).



                                                28
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 32 of 41



at 5-6, CERCLA provides the framework for these response activities and the Air Force is

conducting them in a risk-based prioritized manner pursuant to its delegated authority.15

       The Air Force began investigating PFOS and /PFOA and identifying the areas where

firefighting foam may have been released at both the Cannon and Holloman Air Force Bases in

2015. See supra at 9-13. Since then, the Air Force has completed preliminary assessments and

site investigations at each site, including sampling offsite wells used for drinking water. As soon

as the Air Force determined that there was a potential impact of PFOS and PFOA on drinking

water it informed the community and reached out to affected property owners to provide

sampling and alternative water supplies where needed. The Air Force plans to conduct remedial

investigations, the next phase in the CERCLA response action, in the coming years. Id.

       In sum, the Air Force has taken concrete steps consistent with CERCLA to identify and

mitigate the risks of exposure from PFOS and PFOA. New Mexico has failed to show that its

requested preliminary relief would prevent an irreparable harm that would occur before this case

could be resolved that the Air Force has not already considered and mitigated.

               2.      Plaintiffs Have Not Met Their Burden of Showing Probable
                       Irreparable Harm As Necessary to Justify a Preliminary Injunction.

       Plaintiffs have not shown that any receptors will suffer irreparable harm as defined in

New Mexico Department of Game & Fish in the absence of their requested mandatory

preliminary injunctive relief,16 particularly in light of their heightened burden. First, the Air



15
   Although the Air Force has independent authority to conduct response actions under
CERCLA and the Defense Environmental Restoration Program, see 42 U.S.C. § 9604, 10 U.S.C.
§§ 2700-11, NMED itself conditionally approved the Air Force’s plan at Cannon in September
2018. See Khoury Decl. Ex. G (Dkt. 14-5).
16
   Plaintiffs’ requests for various documents amount to expedited discovery but would have no
bearing on the elements for preliminary relief. See Pls.’ Br. at 4.


                                                 29
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 33 of 41



Force’s CERCLA response actions have identified and mitigated risk from exposure through

consumption. At Cannon, the Air Force offered to sample all wells within a four-mile radius of

the base. Of the properties whose owners authorized the sampling, only three wells exceeded the

health advisory for PFOS and PFOA and the Air Force offered alternative water solutions to the

owners ever since. Kottkamp Decl. ¶¶ 15-16. At Holloman, there are no human health exposure

pathways because the water downgradient of the base is not used for drinking water due high

levels of total dissolved solids in excess of State standards, and no PFOS or PFOA was detected

in the closest downgradient drinking water wells. Paul Decl. ¶¶ 11-13. For this reason, New

Mexico’s claim that irreparable harm would result if the Court does not order the Air Force to

provide drinking water, Pls.’ Br. at 5, is without merit.17

       New Mexico also has not shown that other property owners within a four- or six-mile

radius of the Cannon and Holloman Bases, respectively, are likely to suffer irreparable harm in

the absence of having their wells tested. Pls.’ Br. at 4. Again, the Air Force tested all of the

wells where the property owners consented and found only three exceedances of the EPA health

advisory. The State itself also tested “dozens of private water wells within a four-mile radius” of

Cannon and Holloman Bases and found no exceedances of the PFAS health advisory level.

NMED, Per- and Polyfluorinated Alkyl Substances, https://www.env.nm.gov/pfas/main/ (last

visited Aug. 23, 2019).

       New Mexico devotes substantial attention to the potential health risks from PFAS

exposure, e.g., Pls.’ Br at 6-9, but can only argue as to Cannon and Holloman that PFAS will



17
   NMED even admits on its public website that “[t]he Air Force is providing bottled water to
those whose drinking water has been affected pursuant to the U.S. Environmental Protection
Agency’s health advisory level of 70 parts per trillion for two PFAS chemicals (PFOS and
PFOA).” NMED, Per- and Polyfluorinated Alkyl Substances,
https://www.env.nm.gov/pfas/main/ (last visited Aug. 23, 2019).

                                                 30
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 34 of 41



“eventually reach[] public water supplies.” Pls.’ Br. at 22 (emphasis added). Eventually is not

sufficient to show harm is likely prior to resolution of this case as required. New Mexico

Department of Game & Fish, 854 F.3d at 1250. New Mexico has simply not presented evidence

of irreparable harm to human health from PFOS or PFOA exposure in drinking water.

       Second, New Mexico argues that its citizens near the Bases will suffer irreparable

economic harm due to PFOS and PFOA in groundwater used for irrigation and livestock grazing

purposes. The State points as an example to the closure of the Highland Dairy. Pls.’ Br. at 22.

Economic losses are not irreparable injury, however, because such harm is compensable through

monetary damages. Heideman, 348 F.3d at 1189.

       Third, New Mexico asserts harm to its ecological and environmental resources, yet

admits that “the full extent of those injuries has not yet been fully identified.”18 Pls.’ Br. at 22.

This unsubstantiated claim does not satisfy the heightened burden for imposing affirmative

preliminary injunctive relief on the United States. The State also make vague claims of harm

from loss of recreational activities at the Holloman Evaporation Pond (also sometimes called

Lake Holloman) including camping, hunting, and bird watching for recreational purposes but

does not mention how such recreation poses a risk of harm to those individuals. Pls.’ Br. at 21.

Moreover, while the Air Force cannot restrict public access because the pond is owned by the

United States Bureau of Land Management, there are signs posted that prohibit swimming. Paul

Decl. ¶11.

       Accordingly, New Mexico has not shown any irreparable harm.




18
   New Mexico reserves its rights as a natural resources damages trustee under CERCLA, 42
U.S.C. § 9607(a)(4)(c), Comp. ¶ 17 n.1, but does not address how this provision of CERCLA is
not adequate to protect its claims of injury to “ecological and environmental resources.”

                                                  31
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 35 of 41



               3.      New Mexico’s Delay in Pursuing a Preliminary Injunction
                       Undermines Its Claim of Irreparable Harm.

       Courts have held that “[a]s a general proposition, delay in seeking preliminary relief cuts

against finding irreparable injury.” Kan. Health Care Ass’n v. Kan. Dep’t of Soc. & Rehab.

Servs., 31 F.3d 1536, 1543-44 (10th Cir. 1994) (citation and internal quotation marks omitted).

This is so because “the very idea of a preliminary injunction is premised on the need for speedy

and urgent action to protect a plaintiff’s rights before a case can be resolved on its merits.”

Wreal LLC. v. Amazon.com Inc., 840 F.3d 1244, 1248 (11th Cir. 2016) (citation omitted). In

Wreal, the court noted that “[a] delay in seeking a preliminary injunction of even only a few

months—though not necessarily fatal—militates against a finding of irreparable harm.” Id.

(citation omitted).

       Here, New Mexico admits that it has been on notice of the potential for PFOS and PFOA

releases at or downgradient from the Cannon and Holloman Air Force Bases since at least 2017

and 2015, respectively. Compl. ¶¶ 61, 98. Yet, the State did not bring this case until March 5,

2019, and then waited almost five additional months to seek a preliminary injunction. This

lengthy delay undermines the State’s argument that its citizens and natural resources will suffer

irreparable harm in the absence of a preliminary injunction.

       B.      New Mexico Has Not Made the Strong Showing Required by the Tenth
               Circuit That It is Likely to Obtain Relief on the Merits

       Because New Mexico is seeking a mandatory preliminary injunction, an order that would

compel the Air Force to take affirmative action before the merits of the case have been decided,

New Mexico “must satisfy a heightened burden” to obtain preliminary relief. O Centro Espirita

Beneficiente Uniao Do Vegetal, 389 F.3d at 975. The Tenth Circuit has “caution[ed] courts

against granting injunctions that alter the status quo.” Attorney General of Oklahoma v. Tyson



                                                 32
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 36 of 41



Foods, Inc., 565 F.3d 769, 776 (10th Cir. 2009). “[A] party seeking such an injunction must

make a strong showing both with regard to the likelihood of success on the merits and with

regard to the balance of harms.” O Centro Espirita Beneficiente Uniao Do Vegetal, 389 F.3d at

976. New Mexico has failed to make the necessary showing.

       New Mexico seeks injunctive relief, as well as past and future oversight and compliance

monitoring costs. Compl., Prayer for Relief ¶¶ c., d. RCRA’s citizen suit provision, however,

does not authorize cost recovery. Supra at 22 n.11. Section 6972(a) of RCRA does authorize

injunctive relief; the district court may

       restrain any person who has contributed or who is contributing to the past or
       present handling, storage, treatment, transportation, or disposal of any solid or
       hazardous waste referred to in paragraph (1)(B), to order such person to take such
       other action as may be necessary, or both.19

42 U.S.C. § 6972(a). New Mexico has not satisfied its burden to show additional relief is likely

and therefore is unlikely to succeed on the merits of its claims.20

       As explained above, the Air Force, exercising its authority as lead agency under

CERCLA, 42 U.S.C. § 9604(a), and DERP, 10 U.S.C. § 2701(c)(1)(A), has taken significant

steps to respond to PFOS and PFOA when these chemicals were detected in soil, surface water,

and groundwater at Cannon and Holloman. The Air Force completed both preliminary

assessments and site investigations to identify areas where PFOS and PFOA were present. This

process also identified the areas where a remedial investigation was considered necessary.




19
   New Mexico’s imminent-endangerment authority contains substantially similar remedial
language. N.M. Stat. Ann. § 74-4-13(a).
20
   This argument assumes that the Court even reaches New Mexico’s arguments pertaining to its
likelihood of success on the merits. As explained in Argument Section I above, this action
should be dismissed in its entirety on jurisdictional grounds, including the CERCLA Section
113(h) bar and sovereign immunity.

                                                 33
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 37 of 41



During the remedial investigation, the Air Force will gather the information necessary to decide

what remedial action is needed at the particular area. The Air Force is responsible for

implementing such action consistent with the NCP.

        Therefore, even assuming arguendo that New Mexico could show that there was a strong

likelihood that it could establish that PFOS and PFOA released by the Air Force “may present an

imminent and substantial endangerment to health or the environment,” 42 U.S.C. 6972(a), there

is no evidence that the Air Force’s response action is insufficient to abate any such

endangerment. 21 Accordingly, New Mexico has failed to show that it is likely to obtain any

relief on the merits of its claim and is not entitled to preliminary relief.

        C.      The Balance of Equities Weighs in Favor of the United States, and Issuance
                of an Injunction Would Harm the Public Interest.

        The balancing of the equities and public interest prongs are not just a summary of the

other prongs; they are separate from and additional to the other prongs. Mazurek v. Armstrong,

520 U.S. 968, 972 (1997) (stating that plaintiffs must carry the burden or persuasion as to each

element “by a clear showing”) (emphasis in original) (citation omitted). Where the federal

government is a party, the equities and public interest inquiries tend to merge. See Nken v.

Holder, 556 U.S. 418, 435 (2009). Here, the balance of equities and public interest weigh

against an injunction, particularly in light of the State’s heightened burden of seeking mandatory,

as opposed to merely prohibitory, relief.

        First, as explained in Argument Section II.A., the Air Force is already conducting a

response action at each Base under CERCLA and has been doing so diligently since the

discovery of PFOS and PFOA releases at both Bases as part of a nationwide effort to address



21
   The United States reserves the right to contest the merits of New Mexico’s claims at any later
stage in these proceedings.

                                                  34
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 38 of 41



PFOS and PFOA from firefighting foam. This comprehensive program of CERCLA response

actions reasonably maximizes limited resources in light of evolving science by prioritizing

cleanups based on risk of exposure. New Mexico accuses the Air Force of “inaction” and

avoiding “responsibility”, Pls.’ Br. at 4, 5, 24, 25, but that could not be further from the truth.

The Air Force has taken responsibility to investigate and address PFOS and PFOA releases; the

State simply wants to jump the line ahead of other sites that pose higher risks of exposure and

adverse health effects. Contrary to the State’s claim that the only harm from issuing the

requested preliminary relief would be “temporary and monetary,” id. at 24, such an injunction

would in fact divert resources from other sites where the risk of exposure is greater. It would be

contrary to the public interest to disrupt the Air Force’s orderly risk-based prioritization of

response actions across the country and force the Air Force to take affirmative steps at these

Bases ahead of other bases where PFOS and PFOA may pose a greater risk to the public health.

See, e.g., Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United States of Am. Inc., 549

F.3d 1079, 1100 (7th Cir. 2008) (holding that balancing of equities and consideration of public

interest “includes the ramifications of granting or denying the preliminary injunction on

nonparties to the litigation”). In contrast, the State has not shown that it will be harmed by

maintaining the status quo during the remainder of this case where there has been no showing of

irreparable harm to wildlife and the Air Force has already taken measures to address any risks to

human health, e.g., by providing alternate water supplies to the few affected individuals. In

short, besides being precluded under CERCLA section 113(h), see supra Argument Section I.A.,

it would be inequitable and contrary to the public interest for the Court to substitute the State’s

preferred way of addressing PFOS and PFOA for the judgment of the agencies already

conducting the response activities.



                                                  35
      Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 39 of 41



          Second, the balance of equities and public interest weigh against a preliminary injunction

where, as here, the party seeking a preliminary injunction delayed filing its motion. See, e.g.,

Justice v. Hosemann, 829 F. Supp. 2d 504, 520-21 (N.D. Miss. 2011) (citing Respect Maine Pac

v. McKee, 622 F.3d 13, 16 (1st Cir. 2010). New Mexico has known about potential PFOS and

PFOA releases at Cannon and Holloman since 2017 and 2015, respectively, yet waited until July

24, 2019 to seek a preliminary injunction. See Argument Section II.C. Granting the equitable

remedy of a preliminary injunction now, after the Air Force has expended considerable resources

addressing the PFOS and PFOA already, would only reward the State’s delay in pursuing this

relief.

          New Mexico has failed to meet its heightened burden of showing that it is entitled to

mandatory injunctive relief.




                                                  36
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 40 of 41



                                        CONCLUSION

       For the foregoing reasons, the Court should dismiss the Complaint or, in the alternative,

deny the motion for preliminary injunction.

                                                Respectfully submitted,


                                                /s/ Eileen T. McDonough                   .
                                                EILEEN MCDONOUGH
                                                DAVID MITCHELL
 Of Counsel:                                    ERICA ZILIOLI
 MICHAEL CASILLO                                  Trial Attorneys
 Environmental Litigation Center                  Environmental Defense Section
 U.S. Air Force                                   P.O. Box 7611
 Joint Base Andrews, MD                           Washington, D.C. 20044
                                                  (202) 514-3126
                                                  eileen.mcdonough@usdoj.gov




                                               37
     Case 1:19-cv-00178-MV-JFR Document 31-1 Filed 09/07/19 Page 41 of 41



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 7, 2019, I filed the foregoing using the Court’s

CM/ECF system, which will electronically serve all counsel of record registered to use the

CM/ECF system.


                                                       /s/ Eileen T. McDonough
